department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice our deletions you do not need to take any further action if you agree with letter cg catalog number in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements lf you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions sincerely kenneth corbin acting director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil legend b date c state d project name e book name f individual z dollar amount dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do your activities further an exempt_purpose consistent with exemption under sec_501 of the code no for the reasons stated below do your net_earnings primarily benefit the private interests of a commercial publisher thus precluding exemption under sec_501 of the code yes for the reasons stated below facts you incorporated on b pursuant to the non profit corporation laws in the state of c the purposes for which you were formed are to oversee the production publication and distribution of materials related to a project known as d the project d initiated by your founder's ministry was started to translate a score of the new and old testament letter cg catalog number 47630w books into one english bible version known as e the promotion and publicity for the first volume of e is the first and primary objective of project d you did not provide a list of positioned officers directors with your application_for exemption however f listed himself as president chairman editor and you have indicated two additional board members as being two of f’s sons you stated you are in the process of expanding your current board and have added two more unrelated members while no board member will be paid for their intellectual work they may be hired for operational duty though currently there are no paid staff prior to your formation your founder f had used a segment of the translation project d in f’s self-employed missionary work f worked on the version of e for over years as a ministry receiving not a penny you emphasize your religious convictions by stating that in bible work and bible materials all work is done to the lord as ministry project d you will service the office staff production and distribution offices associated with the translation project d you also maintain a website that publicizes e and the methods used in the translation process that make e a unique version of the bible since incorporating you described yourself as a service_organization for the your future activities include the publication of study guides new editions of e and other bible related reference books training classes and conferences and public meetings you hope to develop a home_office and to hire staff and translators for production of other bible commentaries the publication distribution and retailing of e are in the hands of a for-profit publisher the terms and conditions of your three year publishing agreement states the publisher shall determine the details of publication including the appearance price production and manufacturing of the work e your publishing agreement allows the publisher the right to use display promote market distribute exhibit and make excerpts from the work e in order to facilitate the promotion marketing distribution and sales of e publisher will make four royalty payments per year if earned to author you for print copies you expect to earn the majority of your income from book sales the for-profit publisher receive sec_80 of the royalties from the print sale of e for ebooks or any audio versions sold you will receive you clarified that you own the copyrights to e and receive of the royalties despite being founded over ten years ago you indicated the only actual income was received last year in the form of a single z dollars donation you did submit projections for the next three years any income you earn from the sale of e will be used for your cost of operations including payroll for contracted authors and office expenses as for your obligation to the publisher you described yourself as a fledgling corporation letter cg catalog number 47630w with no national reputation the competition is mountainous in a christian bookstore one will find twelve to twenty versions on the same shelves how do we get attention we have to buy it the contract is for the present edition only and lasts only three years time enough for the publisher to recoup his expenses we are not obligated to the for-profit publisher for any further editions and we are not an agent for the publisher in short the publication contract is our instrument to accomplish our purpose your tax exemption was auto revoked due to a failure_to_file form_990 you have applied to be reinstated law sec_1_501_c_3_-1 of the income_tax regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section operational_test it is not exempt if an organization fails to meet either the organizational or sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities in not in furtherance of an exempt_purpose it engages sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt_purpose unless it serves a public rather than a private interest persons who created it it must not be operated for the benefit of designated individuals or the sec_1_501_c_3_-1 of the regulations assigns states it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_66_104 cb a nonprofit organization which makes funds available to authors and editors for preparing teaching materials and writing textbooks and under the terms of the contract with the publisher receives royalties from sales of the published letter cg catalog number 47630w materials and then shares them with those individuals does not qualify for exemption from federal_income_tax as a charitable educational or literary organization under sec_501 of the internal_revenue_code of although educational interests are served by the publication of better teaching materials the facts in this case show only an enterprise conducted in an essentially commercial manner in which all the participants expect to receive a monetary return revrul_67_4 1967_1_cb_121 an organization was formed for the purpose of encouraging basic_research in specific types of physical and mental disorders to improve educational procedures for teaching those afflicted with such disorders and to disseminate educational information about such disorders by the publication of a journal containing current technical literature relating to these disorders the organization may qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code of if it meets prescribed conditions four criteria indicate that publishing activities are directed to the attainment of purposes specified in sec_501 the content of the publication must be educational the preparation of materials must follow methods generally accepted as educational the distribution of the materials must be necessary or valuable in achieving the organization’s exempt purposes and the manner in which the distribution is accomplished must be distinguishable from ordinary commercial publishing practices while the revenue_ruling speaks only in terms of educational_purposes similar reasoning is applicable to religious publishing activities however religious publishing activities do not have to satisfy the methodology test the second criterion 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes 285_f2d_800 ct_cl the court found that the sale of religious literature was the organization's primary concern even though the material was religiously inspired it involved the organization directly in the conduct_of_a_trade_or_business for profit the entity's primary purpose was found to be neither religious nor educational the organization’s assertions were found to be entirely sincere throughout the organization’s history the court concluded it had been led by people of devout and intense religious conviction intensity of religious convictions was stated to not be letter cg catalog number 47630w sufficient if the activities involved do not themselves justify tax exemption piety is no defense to the assessments of the tax collector 71_tc_661 the court determined that an organization that sold books written by its founder was not entitled to exemption in making this decision the court found that the sale of books was the primary activity was not in furtherance of a religious or educational benefit and even if the publication and sale of books was in furtherance of religious or educational_purposes the organization would still fail to qualify for exemption under c because a substantial part of the activity it engaged in was in furtherance of a purpose to benefit its founder personally rather than to benefit the public at large and it was commercial in nature 71_tc_1067 the tax_court held that an organization that was essentially controlled by a separate commercial entity was operated for a substantial non-exempt purpose where it promoted a body of knowledge owned by that commercial entity whether the agreements between the parties reflected an arm’s length negotiation was irrelevant to the analysis relevant factors included that the for-profit entity through contractual arrangements exerted considerable control_over the franchisee’s activities in matters such as fees training scheduling and management that the for-profit entity's existence depended on the tax- exempt status of the franchisee and that it was thus trading on the letter’s exempt status and that the for-profit entity benefited substantially from the franchisee’s activities application of law you are not operated exclusively for charitable educational or religious purposes consistent with sec_501 c of the code nor sec_1_501_c_3_-1 of the income_tax regulations and therefore fail to meet the operational_test specifically the facts above indicate that you are not operated for exempt purposes but that you are operated in a commercial manner the books you author are priced to generate a profit - and are distributed and marketed in a traditional commercial manner further prices are set by a for-profit publisher through a licensing agreement funds earned through royalties are used to cover costs including compensation_for contracted authors as a result your services are not distinguishable from any commercial company you are not described in sec_1_501_c_3_-1 of the regulations because you are not primarily engaged in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code your primary purpose is to promote publicize and disseminate e resulting in payment to a for-profit publisher of either or of sales this arrangement also benefits any authors of these books and in this case your founder f through the publishing and promotion of their work letter cg catalog number 47630w regardless of financial gain this results in substantial private benefit to any of your authors in addition this arrangement substantially furthers the private business purposes of your publisher each of the above causes you to fail the operational_test for exemption per sec_1_501_c_3_-1 of the regulations per sec_1_501_c_3_-1 of the regulations you have failed to establish that you are not organized or operated for the benefit of designated individuals by promoting and distributing a book authored by f further you have not demonstrated the relationship between you f and the publisher will not result in inurement either directly or indirectly through the sales and subsequent receipt of royalties sec_1 c - c of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure to the benefit of private individuals your publishing agreement also allows the publisher considerable control_over the pricing and marketing function of your primary product e the fact that your product is religiously inspired does not demonstrate your primary purpose is either religious or educational see scripture press foundation v united_states supra although exclusively does not mean solely or without exception the presence of a single nonexempt purpose if substantial will preclude exemption regardless of the number or importance of exempt purposes see better business bureau above because you are operating in a manner similar to any private author selling work through a for profit publisher you are not regarded as operated exclusively for one or more exempt purposes you are similar to the organization described in revrul_66_104 in that you use royalties received from the licensing agreement from sales through a publisher to further your translating operations similar to the ruling although religious interests may be served by your publication the facts in this case show only an enterprise conducted in an essentially commercial manner - promotion and publication of texts sold through a licensed agreement with a for-profit publisher with the majority of sales income retained by that publisher you are unlike the organization in revrul_67_4 in that you differ from the criteria outlined in qualifying for exemption with publishing activities the methods used in preparing and presenting your work are both religious and commercial - while translating religious texts can be both educational or religious the manner in which you market produce and distribute those works are not the public benefit of the distribution of your work is outweighed by the benefit received by the agreement with the publisher in the amount of royalties received through sales your manner of distribution is not distinguishable from ordinary commercial publishing practices - you make your publication available to the general_public through regular retail outlets as determined by letter cg catalog number 47630w your publisher the fact that you have contracted with a for-profit publisher to compete with the mountainous competition in retail bookstores further demonstrates that your primary purpose is not charitable although your operations have been unprofitable to date they are conducted in an ordinary commercial manner the commercial manner in which you operate including the method of pricing advertising and retail operations in agreement with a for-profit motivated publisher does not further charitable purposes described under sec_501 see christian manner international inc and est of hawaii v commissioner supra because your operations further the non-exempt commercial purposes of your publisher you cannot be tax- exempt as a charitable sec_501 entity conclusion based on the facts and information provided you are not organized or operated exclusively for exempt purposes you fail the operational_test further private interests have failed to establish your operations will not inure to insiders and are operated for substantial non-exempt commercial purposes accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax exempt status types of information that should be included in your protest can be found on page of publication under the heading filing a protest the statement of facts item must be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete the declaration must be signed by one of your officers or trustees with personal knowledge of the facts your protest will be considered incomplete without this statement letter cg catalog number 47630w if your representative submits a protest a substitute declaration must be included stating that the representative prepared the protest and accompanying documents and whether the representative knows personally that the statements of facts contained in the protest and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance internal_revenue_service eo determinations quality assurance you may fax your statement using the fax number shown in the heading of this letter you fax your statement please cail the person identified in the heading of this letter to confirm that he or she received your fax if letter cg catalog number 47630w if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely kenneth corbin acting director exempt_organizations enclosure publication letter cg catalog number 47630w
